Memorandum by the Court.
Appeal by the State from a judgment of the Court of Claims, entered January 28, 1969, awarding $11,800 to the claimant as damages for a highway appropriation. Final decision of the appeal was previously withheld and the case remitted to the trial court to formulate adequate findings to permit review of its award (Lewis v. State of New York, 33 A D 2d 627). The trial court has done as directed and filed the findings herein. The appellant raises no issue as to the computation of the amounts awarded, but seeks to have us reconsider our prior decision. Judgment affirmed, with costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.